           Case 1:19-cv-05413-LGS Document 60 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 STEPHEN BUONO,                                               :
                                              Plaintiff,      :    19 Civ. 5413 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 AVALONBAY COMMUNITIES, INC.,                                 :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, Defendant filed a motion in limine, seeking to preclude Plaintiff from

offering expert testimony from treating physicians, presenting a claim for lost earnings at trial,

and offering eyewitness testimony, pursuant to Federal Rule of Civil Procedure 26(a). It is hereby

        ORDERED that by February 26, 2021, Plaintiff shall file a letter with the Court and:

    •   as to Dr. Ehrlich, state whether Plaintiff intends to call him as a witness at trial, and if so
        provide the information called for in Rule 26(a)(2)(C);

    •   as to damages, state what amount of damages Plaintiff seeks and file a computation
        showing how that amount is reached and citing relevant documents produced in
        discovery;

    •   as to Mr. Troy, state whether Plaintiff intends to call him as a witness at trial, and if so,
        provide all contact information for him currently known to Plaintiff or his counsel, and
        provide a summary of the substance of his anticipated testimony.

It is further

        ORDERED that Defendant’s motion in limine is DENIED without prejudice to renewal

after Plaintiff has complied with this Order.

        The Clerk of Court is respectfully directed to close Dkt. No. 50.

Dated: February 18, 2021
       New York, New York
